DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-17 are pending. Claims 1, 4, 8, 9-12 are currently amended. Claims 16 and 17 are new. It appears that no new matter has been entered. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly they are withdrawn. 
Applicant remarks that the primary reference Sezgin does not disclose the claimed axial lengths of the support and sealing regions, but respectfully applicant appears to be arguing that the support surface area of the first region is axially shorter than the sealing surface area of the second region; but the claim is more broadly tailored to include the support region of the first region absorbs a supporting force; and this can only be taken as the entire axial support material that backstops or bulwarks the seat surface of the first region, accordingly interpreted as such as applied to the claims as amended by applicant below, applicants arguments cannot be found persuasive, as the claim limitations appear to be met, and the arguments are not commensurate in scope with the claim language. Considering that the amendment has required further search and/or consideration, this action must be made final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sezgin (DE 102007042717); 
Claims 7 (and in the alternative) 10 and 14 is/are rejected  under 35 U.S.C. 103 as being unpatentable over Sezgin as applied to claim 1 above, and further in view of Gruschwitz (US 6382250); 

Sezgin discloses in claim 1: (see at least annotated figures 4 and 5 below)

    PNG
    media_image1.png
    668
    964
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    792
    1073
    media_image2.png
    Greyscale

A non-return valve (22 figure 4 and 5) for a solenoid valve (1 figure 1), comprising: a movable closure element (25); and a valve structural element (24) having a valve seat (24.2) arranged on a through-opening (via 24.1) in order to perform a direction-orientated throughflow and sealing 

Sezgin discloses in claim 2: The non-return valve according to claim 1, wherein the first region and the second region of the valve seat interact with the closure element in a closed state of the non-return valve (as discussed above, the main flexible portion at 24.4 flexes to seal at the periphery of the ball and the base portion at 1002 acts to form the final seal portion to resist axial pressure/force.)  

Sezgin discloses in claim 3:  The non-return valve according to claim 1, wherein the valve seat is configured as a hollow cone, and wherein the first region and the second region of the valve seat are formed inside the hollow cone (paragraph 0019 of ELT.)  

Sezgin discloses in claim 4: The non-return valve according to claim 3, wherein the first region is formed with respect to the second region spatially further (as indicated via axial distance 1006) in the (narrowing…) direction of the narrowing  of the hollow-cone-shaped valve seat (under a broad reasonable interpretation of the claim language, the formation of the first region is formed further away in the axial direction (i.e. the narrowing direction) from the narrowing of the seat, than that of the second region, which is formed at/along the narrowing of the seat, and thus closer adjacent thereto.)  

Sezgin discloses in claim 5: The non-return valve according to claim 1, wherein the first region of the valve seat is configured integrally with the valve structural element (i.e. the material is contiguous throughout.) 

Sezgin discloses in claim 6: The non-return valve according to claim 1, wherein the second region of the valve seat is configured integrally with the valve structural element (i.e. the material is contiguous throughout.) 

Sezgin discloses in claim 7: The non-return valve according to claim 1, wherein the first region and the second region of the valve seat are configured as part of the valve structural element via [a plastic material] (paragraph 0018 ELT).  Sezgin does not explicitly disclose the following, although Gruschwitz teaches: forming the valve structural element via an injection molding process/technique (Col 1 ln 10-14, for the purpose of forming a multi surface plastic part for repeatable production through put, where it is noted that while the use of injection molding may be sub-optimal, it provides a workable part, for the ostensible purpose of efficient throughput production.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Gruschwitz, for production of the plastic valve structural element of Sezgin, an injection molding process/technique as taught in Gruschwitz, for the purpose of for example forming such a plastic part in a repeatable production for increased efficient through-put. 

Sezgin discloses in claim 8: The non-return valve according to claim 1, wherein the second region of the valve seat is configured as a sealing lip (1004/24.4 flexes elastically…) against which the closure element abuts in a sealing manner to perform a sealing function, the sealing lip defining the second axial length (at 1009.)  

Sezgin discloses in claim 9: The non-return valve according to claim 8, wherein, in order to form the sealing lip, an undercut (at 24.3) is introduced into the second region of the valve seat so as to define a wall thickness (that of 1004) which acts as the sealing lip with respect to the through-opening, the undercut defining an axial length (along 1009) of the sealing lip, which defines the second axial length. 

Sezgin discloses in claim 10: The non-return valve according to claim 1, wherein the closure element does not include a resilient sealing element (under a broad reasonable interpretation of the claimed phrase (BRI) the closure element is indicated separate from the resilient sealing lip which is elastic, the elastic sealing lip provided for the conformable sealing seat, not the ball valve closure element.)  
If it could be persuasively argued at some future unforeseen date that Sezgin does not disclose: a steel ball closure element; Gruschwitz teaches: a steel ball shaped closure element, Col 1 ln 10-14 for the purpose of acting as a non deformable check valve. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Gruschwitz, a steel ball shaped closure element for the closure element of Sezgin, all for the purpose of acting as a non deformable check valve. 

Sezgin discloses in claim 11: The non-return valve according to claim 1, wherein the closure element, in order to perform the sealing function, has a first closure element region (at 1010) supported on 

Sezgin discloses in claim 12: A solenoid valve (1 figure 1), comprising: a magnet sub-assembly (3); a valve cartridge (5) that includes: a capsule (5.1), an armature (7) that is movably guided inside the capsule, a valve insert (10), a tappet (7) which is movably guided inside the valve insert and which has a closure element (7.1) having a main sealing element (7.2), and a valve member (11) having a main valve seat (of 11), wherein between a fluid inlet and a fluid outlet there is arranged a main valve which comprises the main sealing element (7.2) which is connected to the closure element and the main valve seat which is arranged in the valve member, wherein a magnetic force which is produced by the magnet sub-assembly moves the armature and the tappet, and wherein the main sealing element, in order to perform a sealing function, is introduced in a sealing manner into the main valve seat; and a non-return valve (22 figure 4 and 5) arranged in a bypass with respect to the main valve and configured to perform a direction-orientated throughflow and sealing function, the non-return valve including: a movable closure element (25), and a valve structural element (24) having a valve seat (24.2) arranged on a through-opening (via 24.1) in order to perform the direction-orientated throughflow and sealing function, the valve seat having (i) a first region (at 1002 and/or 24.2) that forms a support region for the closure element in order to absorb a supporting force (the absorbing force is absorbed (i.e. supported) along an entire axial length 1007 of a flow through region along passage 24.1) with respect to the closure element (i.e. where 24.2/1002 receives and initially absorbs the force of the ball 25 when seating against the valve seat as discussed in paragraphs 0019-0021 of the English language translation hereinafter (ELT)) and (ii) a second region (at 24.4/1004) that forms a sealing region in order to enable sealing with respect to the 

Sezgin discloses in claim 13: The non-return valve according to claim 8, wherein the sealing lip is a resilient peripheral sealing lip (as discussed in paragraph 0019) against which the closure element abuts in the sealing manner to perform the sealing function. 

Sezgin discloses (or as modified for the reasons discussed above)  in claim 14: The non-return valve according to claim 10, wherein the closure element is configured as a sealing ball (25 is a spherical ball.)  

Sezgin discloses in claim 15: The non-return valve according to claim 11, wherein the closure element, in order to perform the throughflow function, abuts an abutment (13.1) and releases the valve seat, the abutment arranged (axially) opposite the valve seat.

Sezgin discloses in claims 16 and 17:  wherein the first region and the second region are spatially separated from one another (axially speaking they have a spatial division line that separate one from another along the central axis.) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753